Citation Nr: 0935716	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-26 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on July 30, 2009, is warranted.

2.  Whether the reduction in rating for bilateral pleural 
disease as a result of asbestos exposure, from 60 percent to 
0 percent, was proper.  

3.  Entitlement to an increased (compensable) rating for 
bilateral pleural disease as a result of asbestos exposure.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 
1967, from July 1968 to February 1970, and from August 1990 
to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  

In December 2007, the Board remanded this case for additional 
procedural and evidentiary development.  That development has 
been completed and the case is now ready for final appellate 
consideration.  

On July 30, 2009, the Board issued a decision that upheld the 
RO's denial of the Veteran's claims.  However, additional 
relevant evidence was received at the Board on July 29, 2009, 
that was not considered by the Board in its decision.  To 
assure due process, the Board must vacate the July 30, 2009, 
decision and readjudicate the Veteran's appeal with 
consideration of all evidence of record.  See 38 C.F.R. 
§ 20.1304(c) (2008).


FINDINGS OF FACT

1.  On July 29, 2009, the Board received additional evidence 
that is pertinent to the issues on appeal.

2.  On July 30, 2009, the Board issued a decision that 
determined that the reduction in rating for bilateral pleural 
disease as a result of asbestos exposure, from 60 percent to 
0 percent, was proper.  The decision also denied a 
compensable rating for bilateral pleural disease as a result 
of asbestos exposure and denied a total disability rating 
based on individual unemployability.  The July 30, 2009, 
Board decision did not consider the evidence that had been 
received on July 29, 2009.  

3.  A rating decision in September 2004 increased the rating 
for benign asbestosis and pleural disease to 60 percent, 
effective February 18, 2004.  

4.  A rating decision in March 2005 proposed to reduce the 
disability evaluation for the lung disability to 0 percent.  
The Veteran was notified of the proposal on March 29, 2005.  

5.  A rating decision in June 2005 reduced the rating for the 
lung disability to 0 percent, effective September 1, 2005.  
That rating decision also recharacterized the disability as 
bilateral pleural disease as a result of asbestos exposure.  

6.  The rating reduction to 0 percent effective in September 
2005 was fully supported by the evidence of record.  

7.  The medical evidence clearly shows that the Veteran's 
service-connected bilateral pleural disease as a result of 
asbestos exposure has not affected his pulmonary function 
studies and has produced no disability since 2004.  He does 
not currently have asbestosis.  

8.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his/her service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
July 29, 2009, have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2008).  

2.  The reduction in rating for bilateral pleural disease as 
a result of asbestos exposure, from 60 percent to 0 percent, 
by a rating decision in June 2005, was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.321, 4.1, 
4.2, 4.10, 4.31, and 4.97, Code 6833 (2008).  

3.  The criteria were not met for a compensable rating for 
bilateral pleural disease as a result of asbestos exposure at 
any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.31, and 
4.97, Code 6833 (2008).  

4.  The Veteran is not individually unemployable by reason of 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.1, 4.15, 
4.16, 4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Vacatur 

On July 30, 2009, the Board issued a decision that determined 
that the reduction in rating for bilateral pleural disease as 
a result of asbestos exposure, from 60 percent to 0 percent, 
was proper.  The decision also denied a compensable rating 
for bilateral pleural disease as a result of asbestos 
exposure and denied a total disability rating based on 
individual unemployability.  Prior to the issuance of that 
decision however, on July 29, 2009, the Board received 
additional evidence that is pertinent to some of the issues 
on appeal.  The July 30, 2009, Board decision did not 
consider the evidence that had been received on July 29, 
2009.  

A Board decision must consider all relevant evidence in VA's 
possession.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1304(c) 
(2008); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.  The Board's July 30, 2009, 
decision was rendered without consideration of the evidence 
that was received on July 29, 2009.

In order to assure due process, the Board has decided to 
vacate the July 30, 2009, decision.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).  The merits of the 
issues set forth above are considered de novo in the decision 
below.  

Restoration and increased rating 

The record shows that a 30 percent evaluation was assigned 
for benign asbestosis and pleural disease in a December 2001 
rating decision, effective from March 28, 2001.  This 
evaluation was assigned under the provisions of 38 C.F.R. § 
4.97, Code 6833.  A September 2004 rating decision increased 
the evaluation for the Veteran's lung disability to 60 
percent, effective February 18, 2004.  

The RO proposed in a March 2005 rating decision to reduce the 
disability evaluation for the lung disability from 60 percent 
to 0 percent.  The Veteran was informed of this proposal on 
March 29, 2005, and was given 60 days to respond.  The 
evaluation was decreased in a June 2005 rating decision, 
effective September 1, 2005.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  The United States Court of Appeals for 
Veterans Claims (Court) has consistently held that when an RO 
reduces a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a veteran's disability rating, VA is 
required to comply with several regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2008); see Brown 
v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions 
impose a clear requirement that VA rating reductions be based 
upon review of the entire history of the veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Such review requires VA to ascertain, based upon 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e).  

The Board finds that the RO properly complied with the 
provisions of 38 C.F.R. § 3.105(e) in this case.  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. §§ 
3.344(a), (b).  Those sections provide that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
those considerations are required only for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  

In this case, therefore, because the 60 percent rating was in 
effect for less than 2 years and because pulmonary disease 
may show improvement in functional ability, the provisions of 
§§ 3.344(a), (b) do not apply.  

Initially, the Board observes that VA revised the rating 
criteria for respiratory disabilities in October 2006, during 
the pendency of the Veteran's appeal.  However, those 
revisions did not alter the rating criteria for Code 6833 for 
asbestosis.  The General Rating Formula for Interstitial Lung 
Disease applicable to Code 6833 provides that a 10 percent 
rating is warranted for FVC of 75 to 80 percent predicted, or 
DLCO of 66 to 80 percent predicted.  For FVC of 65 to 
74 percent predicted, or DLCO of 56 to 65 percent predicted, 
a 30 percent evaluation is to be assigned.  A 60 percent 
rating is appropriate for FVC of 50 to 64 percent predicted, 
or DLCO of 40 to 55 percent predicted, or maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  

The regulations also provide that in every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a zero percent evaluation, a zero 
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

The record shows that the September 2004 rating decision 
increased the rating for the Veteran's respiratory disability 
solely on the basis of pulmonary function studies (PFTs) that 
were obtained in July 2004 and a statement by a VA physician 
in September 2004.  The Board also observes that the 
disability was previously characterized as benign asbestosis 
and pleural disease of the left lung with pleural lesion.  

The July 2004 PFTs showed an FVC of 56.9 percent predicted 
and a DLCO of 57.4 percent predicted.  On its face, the FVC 
met the criteria for a 60 percent rating for the Veteran's 
service-connected lung disability, and the September 2004 
rating decision assigned an increased rating to 60 percent.  

The September 2004 physician's addendum stated that the PFTs 
in 2001 had disclosed mild restrictive disease, and no 
evidence of obstructive lung disease.  He noted that the 
Veteran had been considered to have had asbestos exposure in 
service, as indicated by the finding of pleural plaque on 
past x-ray.  The physician in September 2004 indicated that 
the Veteran did not appear to have asbestosis at that time.  
He also noted that the Veteran had been found to sleep apnea, 
which was an entirely separate pulmonary problem related to 
his obesity and not to his service-connected asbestos 
exposure manifested by pleural plaquing.  The examiner 
concluded by stating that the diffusion capacity of lung for 
carbon monoxide studies (DLCO) were normal in 2001 and in 
July 2004, thus indicating no evidence for any underlying 
interstitial lung disease which would be a manifestation of 
asbestosis.  

In February 2005, the RO requested clarification by a VA 
physician regarding the Veteran's lung disease.  The examiner 
reviewed all of the Veteran's VA treatment records and VA 
examination reports, as well as x-rays that were available at 
that facility.  At the outset, he noted the possible presence 
of two different disease processes - asbestosis and pleural 
disease of the left lung.  The examiner stated that 
asbestosis referred to interstitial fibrosis of the lung due 
to the inhalation of asbestos fibers.  Pleural disease refers 
to fibrosis and scarring along the pleural surface of the 
lung as a result of the inhalation of fibers.  He indicated 
that these are separate entities, although it is possible for 
a patient to have both entities.  The examiner then stated 
that there was "unequivocally" no evidence that the Veteran 
had asbestosis.  He noted that the chest x-rays and CT scans 
were normal and did not demonstrate any increased lung 
markings, which there would be if asbestosis were present.  
Therefore, the examiner recommended that the term 
"asbestosis" be "expunged" from the Veteran's records.  
However, the examiner stated that the Veteran did have 
pleural disease in the form of pleural plaques as a result of 
asbestos exposure.  He indicated that the plaques represented 
focal fibrosis and scar tissue formation, not only around the 
left lung, but also around the right lung, that were related 
to prior inhalation of asbestos fibers.  He noted that the 
degree of fibrosis and scarring along the outside surface of 
both lungs was mild and had been reported as such on all 
radiographs, and also on his examination of the radiographs.  
The examiner stated that the mild degree of patchy pleural 
fibrosis would not be expected to cause any pulmonary 
disability whatsoever and would not have any effect on the 
Veteran's PFTs and symptomatology.  He concluded that the 
Veteran "should have no service-connected disability up to 
this time as a result of pleural plaques ... as a result of 
prior asbestos exposure."  The examiner reiterated that the 
x-rays and CT scans showed that the Veteran had not yet 
developed asbestosis, although he was at risk of doing so and 
should be monitored periodically.  He again reiterated that 
the Veteran had pleural disease, but not lung disease, due to 
his asbestos exposure, and that the pleural disease was mild 
in nature and would not be expected to affect his PFTs or to 
cause any symptoms at this time.  The examiner further stated 
that the Veteran's current restrictive pulmonary function 
abnormality was due to his increasing obesity.  He noted that 
the decreasing PFT values since 1990 directly paralleled the 
Veteran's recorded increasing weight (he weighed 281 pounds 
and was morbidly obese at the time of the most recent PFTs).  
Finally, the examiner indicated that, although airway 
obstruction can be the earliest manifestation of asbestosis, 
there was no evidence that the Veteran currently had airway 
obstruction or that he had ever had airway obstruction, and 
that, therefore, the term COPD (Chronic Obstructive Pulmonary 
Disease) should not be ascribed to him, even though the 
clinic records did mention COPD.  
On the basis of the VA physician's report, the RO then 
proposed to reduce - and in the June 2005 rating decision 
did reduce - the rating for the Veteran's service-connected 
lung disability to 0 percent.  

The Veteran argued in his substantive appeal that his PFTs 
deteriorated prior to his marked weight gain, and he 
concluded that, therefore, the PFTs reflected decreased lung 
function due to asbestosis.  He also argued that he had COPD, 
as noted in the treatment records, which, he concluded was 
due to the effects of asbestos exposure.  The Court has held 
that it is the province of a trained medical professional, 
not the appellant, to draw medical conclusions.  Jones v. 
Brown, 7 Vet. App. 134 (1994).  Persons without medical 
training are not competent to comment upon medical 
observations or to make medical diagnoses; such statements in 
this regard - by the veteran, his representative or others 
- are entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, the February 2005 examiner specifically stated that 
the Veteran did not currently have COPD, despite notations in 
the clinic records, and he specifically related all of the 
Veteran's current respiratory impairment (as shown by his 
PFTs) to his obesity.  The Board accords great probative 
value to the VA examiner's opinions, since he reviewed in 
detail all of the pertinent treatment records and 
radiographic evidence, as well as VA compensation examination 
reports, and he provided detailed rationale for his opinions, 
thoroughly discussing contrary medical statements in the 
record.  Further, the Board notes that, while containing less 
analysis, the September 2004 VA physician's statement is in 
complete agreement with and provides unqualified support for 
the opinions by the later VA examiner in February 2005.  

In summary, the Board finds that the RO's reduction of the 
rating for the Veteran's lung disability to 0 percent was 
fully supported by the medical evidence.  Although the 
evidence did not demonstrate actual improvement in the 
Veteran's pulmonary function, the evidence did show that the 
impairment due to the service-connected disability was far 
less severe than had been rated.  In fact, the February 2005 
examiner's statement that the current effects of the service-
connected bilateral pleural disease would not be expected to 
affect the Veteran's PFTs at all or to cause any symptoms.  
Thus, the previous 60 percent rating was based entirely on 
PFTs and impairment which the February 2005 examiner 
determined were distinctly and solely due to non-service-
connected disability.  Accordingly, the 0 percent rating that 
was assigned by the June 2005 rating decision was proper.  

Therefore, because the March and June 2005 rating decisions 
fully complied with the procedural requirements of 38 C.F.R. 
§ 3.105(e) and because the reduction to 0 percent was fully 
supported by the evidence, the Board concludes that the 
rating reduction was proper, and that restoration of the 
previous 60 percent rating is denied.  As the preponderance 
of the evidence is against the appellant's claim, the benefit 
of the doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  

The Board next turns to the question of whether an increased 
rating is warranted for the Veteran's service-connected 
bilateral pleural disease as a result of exposure to 
asbestos.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In addition to the July 2004 PFTs and the February 2005 
medical opinion by a VA physician discussed above, the record 
also contains the report of a VA compensation examination in 
November 2006 and VA clinic records dated through June 2009.  
The Veteran has not asserted that his respiratory disability 
has worsened during the pendency of his appeal.  

PFTs at the time of the November 2006 VA compensation 
examination revealed spirometry results that were interpreted 
as showing a mixed obstructive/restrictive defect, but the 
examiner noted that the abnormal results may have been due to 
inconsistent effort by the Veteran.  Lung volumes and DLCO 
were reportedly normal and had even improved compared to July 
2004.  The compensation examiner discussed the previously 
reported history and medical opinions.  The Veteran's current 
complaints included occasional wheezing and congestion, 
relieved by use of an inhaler, significant dyspnea on walking 
up two flights of stairs, and shortness of breath on walking 
quickly on a flat surface; he denied chronic cough, 
hemoptysis, anorexia, etc.  On examination, the Veteran was 
noted to be morbidly obese, weighing 285 pounds; his lungs 
were clear to auscultation.  The examiner's assessment 
included restrictive lung disease secondary to morbid 
obesity, pleural plaques with a history of asbestos exposure, 
and possible COPD.  He commented that, if the Veteran did 
demonstrate evidence of COPD, it was not the result of 
pleural disease or obesity.  He stated further that there was 
no evidence that his obesity aggravated his asbestos-related 
pleural disease.  A chest x-ray obtained in December 2006 was 
interpreted as being a limited examination, owing to poor 
inspiration, contributing to some abnormal findings which 
could have obscured subtle changes due to COPD.  No obvious 
findings of COPD were noted, however.  

Subsequent VA clinic notes reflect very few respiratory 
complaints.  In January 2007 and December 2007, examiners 
reported that the Veteran's respiratory symptoms and status 
were stable.  A chest x-ray in January 2009 reportedly showed 
no interval change since December 2006.  Although PFTs were 
again attempted in January 2009, the examiner indicated that 
patient effort was poor and inconsistent, and that the data 
were not reproducible.  An anesthesiologist noted prior to 
the Veteran's arthroscopic shoulder surgery that he denied 
experiencing any shortness of breath and stated that he was 
able to climb two flights of stairs.  

In July 2009, the Veteran submitted reports of VA clinic 
visits dated in January 2009 and July 2009, including a 
written waiver of initial consideration of that evidence by 
the RO.  The January 2009 records concern unrelated, 
non-service-connected disabilities.  The report of the July 
2009 visit indicates that the Veteran was evaluated by a 
nurse for his non-service-connected obstructive sleep apnea.  
The nurse's questioning of the Veteran related only to his 
use of his CPAP machine at night and to problems related to 
its use.  No assessment of the Veteran's overall respiratory 
status was provided, and the nurse's brief physical 
examination yielded no abnormal clinical findings, other than 
diminished breath sounds throughout both lung fields.  The 
only action taken was adjustment of the Veteran's CPAP 
machine.  

In summary, there are no PFT data since July 2004 that meet 
the criteria for a compensable rating under Code 6833, and 
examiners have indicated that the service-connected pleural 
plaques have no effect on the Veteran's PFTs or symptoms.  
Moreover, the clinic records from 2006 through June 2009 are 
silent for any report of significant respiratory symptoms.  
Therefore, the Board concludes that the criteria for a 
compensable rating for the Veteran's service-connected 
bilateral pleural disease as a result of his exposure to 
asbestos are not met at any time during the appeal period.  

As discussed above, the minimum rating provided by Code 6833 
is 10 percent.  In this case, because the medical evidence 
shows that the service-connected pleural plaques do not have 
any impact at all on the Veteran's PFTs - which studies 
themselves have been inconsistent and unreliable - and 
because examiners have indicated that the pleural plaques 
produce no impairment or symptoms, the Board finds that the 
criteria are not met for the minimum schedular rating 
provided by Code 6833.  Therefore, a 0 percent rating under 
§ 4.31 is warranted.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the Veteran's 
service-connected pleural plaques have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

For all the foregoing reasons, the claim for an increased 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

The record shows that the Veteran filed a claim for a TDIU in 
October 2004.  Service connection has been in effect since 
that time for depression, rated 30 percent; tinnitus, rated 
10 percent; anal fistula, rated 10 percent; residuals of a 
fracture of the right index finger, rated 0 percent; hearing 
loss, rated 0 percent; and bilateral pleural disease as a 
result of asbestos exposure, rated 60 percent prior to 
September 1, 2005, and 0 percent subsequently.  The combined 
rating prior to September 1, 2005 was 80 percent; beginning 
September 1, 2005, it was 40 percent.  

The Board observes that the ratings for the Veteran's 
service-connected disabilities met the percentage criteria 
for a TDIU prior to September 1, 2005, but, thereafter, did 
not.  Nevertheless, for either period, the evidence must show 
that he was unemployable due to his service-connected 
disabilities to establish entitlement to a TDIU.  

On his claim form for a TDIU, the Veteran indicated that he 
had been too disabled to work since March 2004, when he was 
working as a boiler supervisor, and that it was his 
asbestosis that prevented him from securing or following 
substantially gainful employment.  He stated that he had 
three years of college level education, and had achieved 
Associate degrees in general technology and in business 
management.  The Veteran further reported that, after he 
became too disabled to work, he had completed additional 
college level coursework.  

The record shows that the Veteran was afforded VA 
compensation examinations concerning his service-connected 
disabilities in July 2004.  A psychiatric examiner assigned a 
GAF score of 60, indicating mild symptoms; the examiner 
stated that the disability would produce moderate impairment 
of his industrial capacity and social functioning.  
Audiometric evaluation revealed mild to moderate 
sensorineural hearing loss in both ears, as well as bilateral 
tinnitus.  A gastrointestinal examiner noted the Veteran's 
report of occasional loose stools, two to three times per 
month, but not often enough or severe enough to require 
wearing perineal pads; on examination, the anus was healed, 
with a linear 2 cm scar, and the anal sphincter showed good 
contraction.  Examination of the Veteran's right index finger 
revealed no abnormality of the finger; no limitation of 
motion or tenderness was reported.  

As discussed above, PFTs were conducted in July 2004.  Also 
as discussed above, a VA examiner in February 2005 reviewed 
the Veteran's medical records in detail and opined that he 
does not currently have asbestosis and that the mild degree 
of pleural fibrosis that is present "would not be expected 
to cause any disability whatsoever and would not have any 
effect on his pulmonary function studies."  

In addition, the clinic records dated since 2004, including 
those received in July 2009, do not reflect significant 
complaints or abnormal clinical findings regarding any of the 
Veteran's service-connected disabilities.  Another VA 
compensation examiner in November 2006 attributed the 
Veteran's occasional wheezing and congestion to his obesity, 
rather than to his service-connected pleural plaques.  Chest 
x-ray at that time reportedly showed no interval change, with 
no evidence of asbestos-related interstitial lung disease.  

It is clear from the medical evidence that the Veteran's 
service-connected disabilities produce no more than moderate 
overall impairment, with his depression being the most 
significant component.  No examiner has suggested that he is 
unemployable due to his service-connected disabilities or 
that those disabilities produce more than moderate functional 
impairment.  

The evidence does not demonstrate an exceptional or unusual 
disability picture concerning the Veteran's service-connected 
disabilities.  It does not show any interference with 
employment or any periods of hospitalization due to service-
connected disability so as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  

Therefore, the Board finds that the Veteran's service-
connected disabilities do not preclude him from obtaining and 
retaining substantially gainful employment.  In making its 
determination, the Board has also considered the Veteran's 
educational achievement and work experience.  

In addition, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Accordingly, the Veteran's claim for a TDIU must be denied.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of an April 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in June 2005.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Also, in March 2006, the RO notified the Veteran of 
the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran has been notified as to what information and 
evidence is needed to be shown to support a higher disability 
evaluation.  Both the rating decision, and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue; he has provided argument in this 
regard in conjunction with his increased rating claim and his 
claim for a TDIU.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and appeal.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded VA compensation examinations, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

The Board's decision of July 30, 2009, is hereby vacated.  

The reduction in rating for bilateral pleural disease as a 
result of asbestos exposure, from 60 percent to 0 percent, 
was proper.  

An increased (compensable) rating for bilateral pleural 
disease as a result of asbestos exposure is denied.  

A TDIU due to service-connected disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


